Citation Nr: 0033467	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for thoracic and lumbar 
spine scoliosis.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1971 to November 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied a permanent and total disability rating for pension 
purposes.  In February 1998, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In October 1998, the RO denied service connection 
for post-traumatic stress disorder (PTSD); determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for thoracic and lumbar 
spine scoliosis; and denied the claim.  In April 1999, the 
veteran was afforded a hearing before a VA hearing officer.  
In June 1999, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for PTSD.  In August 2000, the veteran was 
afforded a video hearing before the undersigned Veterans Law 
Judge.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for both PTSD and thoracic and lumbar spine 
scoliosis and the record supports assignment of a permanent 
and total disability rating for pension purposes.  Initially, 
the Board observes that the RO denied the veteran's claims of 
entitlement to service connection for both PTSD and thoracic 
and lumbar spine scoliosis upon its determination that the 
veteran had not submitted well-grounded claims.  The statutes 
governing the adjudication of claims for VA benefits have 
recently been amended so as to remove the requirement of the 
submission of a well-grounded claim.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The veteran's claims for service connection 
have not been considered under the amended statutes.  
Therefore, the claims must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In an August 2000 letter, the RO informed the veteran that 
his appeal was being certified for appellate review and his 
claims file was being transferred to the Board.  Thereafter, 
within ninety days following certification and transfer of an 
appeal to the Board, the veteran's attorney submitted 
additional VA clinical documentation. While he waived RO 
consideration of the new evidence submitted in August 2000, 
the veteran has not waived his right to RO consideration of 
the new evidence submitted in September 2000.  Therefore, the 
veteran's claims must be remanded to the RO for review of the 
additional evidence.  See 38 C.F.R. § 20.1304 (2000).  
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

2.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for both PTSD and 
thoracic and lumbar spine scoliosis and a 
permanent and total disability rating for 
pension purposes.  

3.  If any of the veteran's claims 
remains denied, the RO should then issue 
a supplemental statement of the case to 
the veteran and his attorney which 
addresses all evidence submitted into the 
record since the last supplemental 
statement of the case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to t

he Board for further appellate consideration.  The purpose of 
this REMAND is to allow for due process of law.  No inference 
should be drawn from it regarding the final disposition of 
the veteran's claims.  



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


